DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 5, 8, 12, 20, and 22-26 have been cancelled.  Claims 10 and 28 have been withdrawn.  Claims 1, 15, 16, and 21 have been amended.
Claims 1-4, 6, 7, 9, 11, 13-19, 21, and 27 are under examination.
Claims 1 and 16 are examined to the extent that they read on the elected species of VEGF and PDGF Claim 14 is examined to the extent that it reads on treating ischemia, which corresponds to the elected species of VEGF and PDGF.

2.	All rejections pertaining to claim 8 are moot because the claim was cancelled with the reply filed on 8/24/2021. 
	The objection to claims 6 and 21 are withdrawn in response to the amendments filed on 8/24/2021.
	The following rejections are withdrawn in response to the amendment to include the limitations of claim 8 into the independent claims 1 and 16:
The double patenting rejections over the claims of U.S. Patent No. 9,023,972 and Application No. 16/060,075/16/080,812.
The rejection of claims 1-4, 6, 7, 16-19, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (PGPUB 2013/0071930), as evidenced by Tang et al. (Biomaterials, 2011, 32: 75-86).
Claim Objections
3.	Claim 6 is objected to because of the recitation “a precursor” in line 2.  Appropriate correction to “the precursor” is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6, 7, 9, 11, 13, 14, 16-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (PGPUB 2013/0071930), in view of each Richardson et al. (Nat. Biotechnol., 2001, 19: 1029-1034), Chu et al. (Ther. Deliv., 2012, 3: 1-34), and Tang et al. (Biomaterials, 2011, 32: 75-86).
Chu et al. teach a composition comprising a coacervate of PEAD, heparin, and FGF-2 (i.e., a first active agent), wherein the coacervate is embedded into a fibrin hydrogel comprising human umbilical vein endothelial cells (HUVECs), wherein the coacervate mediates controlled FGF-2 release, wherein the released FGF-2 induces claims 1-4, 6, and 7).  Chu et al. teach that mixing the coacervate with cells and hydrogels preserves their viability and enhances their proliferation or differentiation and that the coacervate is suitable to promote angiogenesis in vivo (see [0055]-[0056]; [0104]; [0197]-[0201]; [0206]; [0210]; [0214]; [0226]; [0228]; [0236]; [0238]-[0240]).  Chu et al. teach mixing PEAD, heparin, and FGF-2 to obtain the coacervate and further incorporating the coacervate into a fibrin hydrogel comprising HUVECs (claims 16-19 and 21) (see [0055]).  
With respect to claim 11, Chu et al. teach that the zeta potential of the coacervate is between -45 to 23.2 mV (see [0198]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Chu et al. do not specifically teach delivering PDGF and VEGF as first and second active agents (claims 1, 9, and 16).  However, Chu et al. teach that the composition is suitable for the delivery of a variety of factors, including PDGF and VEGF (see [0015]).  Richardson et al. teach that the temporal control of VEGF and PDGF (specifically, rapid VEGF and slower PDGF) delivery enhances angiogenesis characterized by stable mature blood vessels formation (as compared to bolus delivery of VEGF and PDGF) and thus, could be used to treat ischemia such as cardiac ischemia (see Abstract; paragraph bridging p. 1029 and 1230; p. 1230-1032; p 1033, column 2, first full paragraph).  Chu et al. (Ther. Deliv.) teach that incorporating active claims 13, 14, and 27).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1-4, 6, 7, 9, 11, 13-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. taken with each Richardson et al., Chu et al., and Tang et al., in further view of Hao et al. (Cardiovasc. Res., 2007, 75: 178-185).
The teachings of Chu et al., Richardson et al., Chu et al., and Tang et al. are applied as above for claims 1-4, 6, 7, 9, 11, 13, 14, 16-19, 21, and 27.  Chu et al., Richardson et al., Chu et al., and Tang et al. do not specifically teach treating myocardial infarction (claim 15).  Hao et al. that myocardial infarction therapy with VEGF and PDGF delivered into the myocardial infarct border (see Abstract; paragraph bridging p. 178 and 179; p. 180, column 1; paragraph bridging p. 181 and 182; p. 184, column 2, last paragraph).  Based on these teaching, one of skill in the art would have 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.

The applicant argues that Richardson teaches that the obtained results are specific for “the system developed for this study” and thus, sweeping generalizations about the suitability of any other material are not warranted.
	This is not found persuasive because the applicant took the indicated teaching out of its context.  The teaching only pertains to comparisons with bolus administration and not systems for the temporal control of VEGF and PDGF delivery (see p. 1033, column 1).  There is nothing in Richardson indicating that other temporal release delivery systems are not suitable to be used for sequential delivery of VEGF and PDGF.

	The applicant argues that Chu 2012 provides no guidance for one to modify Chu such as to arrive at the claimed invention.
	However, it is noted that Chu 2012 does not need to provide any guidance as such is already provided by Chu.  Modifying Chu b replacing FGF-2 with PDGF and 

	The applicant argues that Tang is irrelevant to the subject matter of the amended claim 1 and adds nothing to Chu.
	This argument is not found persuasive because is addresses the reference individually.  Richardson and Tang together are relevant because they provide the motivation to modify Chu such as to obtain a composition suitable to induce enhanced angiogenesis and therapy for ischemic diseases. 

	The applicant argues that the sequential release of VEGF and PDGF improves factors beyond angiogenesis, i.e., cardiac contractility, ventricular wall thickness, cardiac muscle viability, and inflammation. 
This is not found persuasive.  The prior art provides a strong motivation to use sequential release of VEGF and PDGF such as to achieve enhanced angiogenesis.  Practicing the method taught by the combined prior art would necessarily result in improved cardiac contractility, ventricular wall thickness, cardiac muscle viability, and inflammation because all that is required to achieve such is to induce angiogenesis. 
Furthermore, that the sequential release of VEGF and PDGF would provide superior results was reasonably expected from the prior art teaching that sequential release enhances angiogenesis characterized by stable mature blood vessels as compared to simultaneous delivery of VEGF and PDGF.
Kawamoto, Circulation, 2001, 103: 634-637, see p. 637, paragraph bridging columns 1 and 2; Giordano, Nature Medicine, 1996, 2: 534-539, see Abstract, p. 534, column 2, paragraph bridging p. 534 and 535, p. 535, Fig. 1).  
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kawamoto (Circulation, 2001, 103: 634-637) and Giordano, (Nature Medicine, 1996, 2: 534-539) were cited in response to the argument of unexpected results.  Specifically, the references provide evidence that the results disclosed in the instant specification were expected from the teachings in the prior art.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILEANA POPA/           Primary Examiner, Art Unit 1633